The Supreme Court properly granted the petitioner’s application to stay arbitration. Underinsured motorists benefits are available when the bodily injury liability limits of the offending vehicle are less than the bodily injury liability limits of the insured’s policy (see, Insurance Law § 3420 [f] [2]; Maurizzio v Lumbermens Mut. Cas. Co., 73 NY2d 951; Matter of Federal Ins. Co. v Reingold, 181 AD2d 769). Here the bodily injury liability limits of $100,000 per person and $300,000 per accident in the appellants’ policy were equal to the bodily injury liability limits of the offending vehicle’s policy. Thus, the underinsured motorist endorsement of the petitioner’s policy is not triggered. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.